     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 1 of 14 Page ID #:537



 1   KAWAHITO LAW GROUP APC
     James Kawahito (SBN 234851)
 2   Email: jkawahito@kawahitolaw.com
     222 North Pacific Coast Hwy., Suite 2222
 3   El Segundo, California 90245
     Telephone: (310) 746-5300
 4   Facsimile: (310) 593-25208
 5   Attorney for Plaintiff
     JEFF ANTHONY
 6
     SEYFARTH SHAW LLP
 7   Jonathan L. Brophy (SBN 245223)
     E-mail: jbrophy@seyfarth.com
 8   David Rosenberg (SBN 292094)
     E-mail: drosenberg@seyfarth.com
 9   2029 Century Park East, Suite 3500
     Los Angeles, California 90067-3021
10   Telephone: (310) 277-7200
     Facsimile: (310) 201-5219
11
     Attorneys for Defendants
12   IRON MOUNTAIN, INC. and
     WILLIAM MEANEY
13
14                                UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16
17   JEFF ANTHONY, an individual,                  Case No. 2:20-cv-05932-AB(ASx)
18                   Plaintiff,                    PROTECTIVE ORDER
19            v.
                                                   Complaint Filed: April 14, 2020
20   IRON MOUNTAIN, INC., a Delaware
     Corporation; WILLIAM MEANEY, an               Trial Date:      October 26, 2021
21   Individual; and DOES 1-10, Inclusive,
22                   Defendants.
23
24
25
26
27
28

                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 2 of 14 Page ID #:538



 1            IT IS HEREBY STIPULATED by and between Plaintiff Jeff Anthony (“Plaintiff”)
 2   and Defendant Iron Mountain, Inc. (“Defendant”) (together, the “Parties”), by and
 3   through their respective counsel of record, that in order to facilitate the exchange of
 4   information and documents which may be subject to confidentiality limitations on
 5   disclosure due to federal laws, state laws, and privacy rights, the Parties hereby stipulate
 6   as follows:
 7   I.       A.    PURPOSES AND LIMITATIONS
 8            Discovery in this action is likely to involve production of confidential, proprietary,
 9   or private information for which special protection from public disclosure and from use
10   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
11   Parties hereby stipulate to and petition the Court to enter the following Stipulated
12   Protective Order. The Parties acknowledge that this Order does not confer blanket
13   protections on all disclosures or responses to discovery and that the protection it affords
14   from public disclosure and use extends only to the limited information or items that are
15   entitled to confidential treatment under the applicable legal principles. The Parties
16   further acknowledge, as set forth in Section 12.3 below, that this Stipulated Protective
17   Order does not entitle them to file confidential information under seal; Civil Local Rule
18   79-5 sets forth the procedures that must be followed and the standards that will be applied
19   when a party seeks permission from the court to file material under seal.
20            B.    GOOD CAUSE STATEMENT
21            This action is likely to involve personal private compensation information, trade
22   secrets, and other valuable commercial, financial, and/or proprietary information for
23   which special protection from public disclosure and from use for any purpose other than
24   prosecution of this action is warranted. Such confidential and proprietary materials and
25   information consist of, among other things, confidential business or financial
26   information, confidential employee compensation information, information regarding
27   confidential business practices, information otherwise generally unavailable to the public,
28
                                                    2
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 3 of 14 Page ID #:539



 1   or which may be privileged or otherwise protected from disclosure under state or federal
 2   statutes, court rules, case decisions, or common law.
 3            Accordingly, to expedite the flow of information, to facilitate the prompt resolution
 4   of disputes over confidentiality of discovery materials, to adequately protect information
 5   the Parties are entitled to keep confidential, to ensure that the Parties are permitted
 6   reasonable necessary uses of such material in preparation for and in the conduct of trial,
 7   to address their handling at the end of the litigation, and serve the ends of justice, a
 8   protective order for such information is justified in this matter. It is the intent of the
 9   Parties that information will not be designated as confidential for tactical reasons and that
10   nothing be so designated without a good faith belief that it has been maintained in a
11   confidential, non-public manner, and there is good cause why it should not be part of the
12   public record of this case.
13   II.      DEFINITIONS
14            2.1.   Action: the action originally filed on April 14, 2020, in Los Angeles
15   Superior Court, Case No. 20STCV14368, and removed to this Court on July 1, 2020,
16   Case No. 2:20-cv-05932-AB-AS. (See Dkt. No. 1.)
17            2.2.   Challenging Party: a Party or Non-Party that challenges the designation of
18   information or items under this Order.
19            2.3.   “CONFIDENTIAL” Information or Items: information (regardless of how it
20   is generated, stored or maintained) or tangible things that qualify for protection under
21   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
22   Statement.
23            2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
24   support staff).
25            2.5.   Designating Party: a Party or Non-Party that designates information or items
26   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
27            2.6.   Disclosure or Discovery Material: all items or information, regardless of the
28   medium or manner in which it is generated, stored, or maintained (including, among
                                                    3
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 4 of 14 Page ID #:540



 1   other things, testimony, transcripts, and tangible things), that are produced or generated in
 2   disclosures or responses to discovery in this matter.
 3            2.7.   Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this Action.
 6            2.8.   House Counsel: attorneys who are employees of a Party to this Action.
 7   House Counsel does not include Outside Counsel of Record or any other outside counsel.
 8            2.9.   Non-Party: any natural person, partnership, corporation, association, or other
 9   legal entity not named as a Party to this action.
10            2.10. Outside Counsel of Record: attorneys who are not employees of a Party to
11   this Action but are retained to represent or advise a party to this Action and have
12   appeared in this Action on behalf of that party or are affiliated with a law firm which has
13   appeared on behalf of that Party, and includes support staff.
14            2.11. Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17            2.12. Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19            2.13. Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
22   their employees and subcontractors.
23            2.14. Protected Material: any Disclosure or Discovery Material that is designated
24   as “CONFIDENTIAL.”
25            2.15. Receiving Party: a Party that receives Disclosure or Discovery Material from
26   a Producing Party.
27
28
                                                     4
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 5 of 14 Page ID #:541



 1   III.     SCOPE
 2            The protections conferred by this Stipulation and Order cover not only Protected
 3   Material (as defined above), but also (1) any information copied or extracted from
 4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5   Material; and (3) any testimony, conversations, or presentations by Parties or their
 6   Counsel that might reveal Protected Material.
 7            Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9   IV.      DURATION
10            Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
12   writing or a court order otherwise directs. Final disposition shall be deemed to be the
13   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
14   and (2) final judgment herein after the completion and exhaustion of all appeals,
15   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
16   any motions or applications for extension of time pursuant to applicable law.
17   V.       DESIGNATING PROTECTED MATERIAL
18            5.1.   Exercise of Restraint and Care in Designating Material for Protection. Each
19   Party or Non-Party that designates information or items for protection under this Order
20   must take care to limit any such designation to specific material that qualifies under the
21   appropriate standards. The Designating Party must designate for protection only those
22   parts of material, documents, items, or oral or written communications that qualify so that
23   other portions of the material, documents, items, or communications for which protection
24   is not warranted are not swept unjustifiably within the ambit of this Order.
25            Mass, indiscriminate, or routinized designations are prohibited. Designations that
26   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
27   to unnecessarily encumber the case development process or to impose unnecessary
28   expenses and burdens on other parties) may expose the Designating Party to sanctions.
                                                     5
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 6 of 14 Page ID #:542



 1            If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4            5.2.   Manner and Timing of Designations. Except as otherwise provided in this
 5   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 6   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 7   must be clearly so designated before the material is disclosed or produced.
 8            Designation in conformity with this Order requires:
 9                   (a)   for information in documentary form (e.g., paper or electronic
10   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
11   that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
12   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
13   portion or portions of the material on a page qualifies for protection, the Producing Party
14   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
15   in the margins).
16            A Party or Non-Party that makes original documents available for inspection need
17   not designate them for protection until after the inspecting Party has indicated which
18   documents it would like copied and produced. During the inspection and before the
19   designation, all of the material made available for inspection shall be deemed
20   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
21   copied and produced, the Producing Party must determine which documents, or portions
22   thereof, qualify for protection under this Order. Then, before producing the specified
23   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
24   that contains Protected Material. If only a portion or portions of the material on a page
25   qualifies for protection, the Producing Party also must clearly identify the protected
26   portion(s) (e.g., by making appropriate markings in the margins).
27
28
                                                    6
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 7 of 14 Page ID #:543



 1                   (b)   for testimony given in depositions that the Designating Party identify
 2   the Disclosure or Discovery Material on the record, before the close of the deposition all
 3   protected testimony.
 4                   (c)   for information produced in some form other than documentary and
 5   for any other tangible items, that the Producing Party affix in a prominent place on the
 6   exterior of the container or containers in which the information is stored the legend
 7   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 8   the Producing Party, to the extent practicable, shall identify the protected portion(s).
 9            5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
10   to designate qualified information or items does not, standing alone, waive the
11   Designating Party’s right to secure protection under this Order for such material. Upon
12   timely correction of a designation, the Receiving Party must make reasonable efforts to
13   assure that the material is treated in accordance with the provisions of this Order.
14   VI.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15            6.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation
16   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
17            6.2.   Meet and Confer. The Challenging Party shall initiate the informal dispute
18   resolution process set forth in the Court’s Procedures and Schedules. See
19   http://www.cacd.uscourts.gov/honorable-alka-sagar.
20            6.3.   The burden of persuasion in any such challenge proceeding shall be on the
21   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
22   harass or impose unnecessary expenses and burdens on other parties) may expose the
23   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
24   confidentiality designation, all parties shall continue to afford the material in question the
25   level of protection to which it is entitled under the Producing Party’s designation until the
26   Court rules on the challenge.
27
28
                                                    7
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 8 of 14 Page ID #:544



 1   VII. ACCESS TO AND USE OF PROTECTED MATERIAL
 2            7.1.   Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this Action
 4   only for prosecuting, defending, or attempting to settle this Action. Such Protected
 5   Material may be disclosed only to the categories of persons and under the conditions
 6   described in this Order. When the Action has been terminated, a Receiving Party must
 7   comply with the provisions of Section 13 below (FINAL DISPOSITION).
 8            Protected Material must be stored and maintained by a Receiving Party at a
 9   location and in a secure manner that ensures that access is limited to the persons
10   authorized under this Order.
11            7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
13   may disclose any information or item designated “CONFIDENTIAL” only to:
14                   (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
15   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
16   to disclose the information for this Action;
17                   (b)   the officers, directors, and employees (including House Counsel) of
18   the Receiving Party to whom disclosure is reasonably necessary for this Action;
19                   (c)   Experts (as defined in this Order) of the Receiving Party to whom
20   disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                   (d)   the court and its personnel;
23                   (e)   court reporters and their staff;
24                   (f)   professional jury or trial consultants, mock jurors, and Professional
25   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
26   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                   (g)   the author or recipient of a document containing the information or a
28   custodian or other person who otherwise possessed or knew the information;
                                                    8
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 9 of 14 Page ID #:545



 1                  (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 3   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
 4   be permitted to keep any confidential information unless they sign the “Acknowledgment
 5   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 6   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 7   depositions that reveal Protected Material may be separately bound by the court reporter
 8   and may not be disclosed to anyone except as permitted under this Stipulated Protective
 9   Order; and
10                  (i)    any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12   VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
           OTHER LITIGATION
13
14            If a Party is served with a subpoena or a court order issued in other litigation that
15   compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL,” that Party must:
17                  (a)    promptly notify in writing the Designating Party. Such notification
18   shall include a copy of the subpoena or court order;
19                  (b)    promptly notify in writing the party who caused the subpoena or order
20   to issue in the other litigation that some or all of the material covered by the subpoena or
21   order is subject to this Protective Order. Such notification shall include a copy of this
22   Stipulated Protective Order; and
23                  (c)    cooperate with respect to all reasonable procedures sought to be
24   pursued by the Designating Party whose Protected Material may be affected.
25            If the Designating Party timely seeks a protective order, the Party served with the
26   subpoena or court order shall not produce any information designated in this action as
27   “CONFIDENTIAL” before a determination by the court from which the subpoena or
28   order issued, unless the Party has obtained the Designating Party’s permission. The
                                                    9
                                   STIPULATED PROTECTIVE ORDER
     66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 10 of 14 Page ID #:546



 1    Designating Party shall bear the burden and expense of seeking protection in that court of
 2    its confidential material and nothing in these provisions should be construed as
 3    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 4    from another court.
 5    IX.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
               PRODUCED IN THIS LITIGATION
 6
 7                  (a)   The terms of this Order are applicable to information produced by a
 8    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 9    produced by Non-Parties in connection with this litigation is protected by the remedies
10    and relief provided by this Order. Nothing in these provisions should be construed as
11    prohibiting a Non-Party from seeking additional protections.
12                  (b)   In the event that a Party is required, by a valid discovery request, to
13    produce a Non-Party’s confidential information in its possession, and the Party is subject
14    to an agreement with the Non-Party not to produce the Non-Party’s confidential
15    information, then the Party shall:
16                        (i)     promptly notify in writing the Requesting Party and the Non-
17    Party that some or all of the information requested is subject to a confidentiality
18    agreement with a Non-Party;
19                        (ii)    promptly provide the Non-Party with a copy of the Stipulated
20    Protective Order in this Action, the relevant discovery request(s), and a reasonably
21    specific description of the information requested; and
22                        (iii)   make the information requested available for inspection by the
23    Non-Party, if requested.
24                  (c)   If the Non-Party fails to seek a protective order from this court
25    within 14 days of receiving the notice and accompanying information, the Receiving
26    Party may produce the Non-Party’s confidential information responsive to the discovery
27    request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
28    produce any information in its possession or control that is subject to the confidentiality
                                                   10
                                   STIPULATED PROTECTIVE ORDER
      66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 11 of 14 Page ID #:547



 1    agreement with the Non-Party before a determination by the court. Absent a court order
 2    to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
 3    this court of its Protected Material.
 4    X.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6    Protected Material to any person or in any circumstance not authorized under this
 7    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 8    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 9    all unauthorized copies of the Protected Material, (c) inform the person or persons to
10    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
11    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
12    that is attached hereto as Exhibit A.
13    XI.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               PROTECTED MATERIAL
14
15             When a Producing Party gives notice to Receiving Parties that certain inadvertently
16    produced material is subject to a claim of privilege or other protection, the obligations of
17    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
18    This provision is not intended to modify whatever procedure may be established in an e-
19    discovery order that provides for production without prior privilege review. Pursuant to
20    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
21    effect of disclosure of a communication or information covered by the attorney-client
22    privilege or work product protection, the parties may incorporate their agreement in the
23    stipulated protective order submitted to the court.
24    XII. MISCELLANEOUS
25             12.1. Right to Further Relief. Nothing in this Order abridges the right of any
26    person to seek its modification by the Court in the future.
27             12.2. Right to Assert Other Objections. By stipulating to the entry of this
28    Protective Order no Party waives any right it otherwise would have to object to disclosing
                                                    11
                                    STIPULATED PROTECTIVE ORDER
      66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 12 of 14 Page ID #:548



 1    or producing any information or item on any ground not addressed in this Stipulated
 2    Protective Order. Similarly, no Party waives any right to object on any ground to use in
 3    evidence of any of the material covered by this Protective Order.
 4             12.3. Filing Protected Material. A Party that seeks to file under seal any Protected
 5    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 6    under seal pursuant to a court order authorizing the sealing of the specific Protected
 7    Material at issue. If a Party’s request to file Protected Material under seal is denied by
 8    the court, then the Receiving Party may file the information in the public record unless
 9    otherwise instructed by the court.
10    XIII. FINAL DISPOSITION
11             After the final disposition of this Action, as defined in paragraph 4, within 60 days
12    of a written request by the Designating Party, each Receiving Party must return all
13    Protected Material to the Producing Party or destroy such material. As used in this
14    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15    summaries, and any other format reproducing or capturing any of the Protected Material.
16    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
17    a written certification to the Producing Party (and, if not the same person or entity, to the
18    Designating Party) by the 60 day deadline that (1) identifies (by category, where
19    appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
20    the Receiving Party has not retained any copies, abstracts, compilations, summaries or
21    any other format reproducing or capturing any of the Protected Material.
22    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
23    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
24    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
25    consultant and expert work product, even if such materials contain Protected Material.
26    Any such archival copies that contain or constitute Protected Material remain subject to
27    this Protective Order as set forth in Section 4 (DURATION).
28
                                                    12
                                    STIPULATED PROTECTIVE ORDER
      66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 13 of 14 Page ID #:549



 1    XIV. Any violation of this Order may be punished by any and all appropriate measures
 2    including, without limitation, contempt proceedings and/or monetary sanctions.
 3    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4             Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, David Rosenberg, certify that all other
 5    signatories listed, on whose behalf the filing is submitted, concur in the filing’s content
 6    and have authorized the filing.
 7    DATED: March 4, 2021                            Respectfully Submitted,
 8                                                    KAWAHITO LAW GROUP APC
 9
                                                         By: /s/ James Kawahito
10                                                          James Kawahito
                                                            Attorney for Plaintiff
11                                                          JEFF ANTHONY
12    DATED: March 4, 2021                               Respectfully submitted,
13                                                       SEYFARTH SHAW LLP
14
                                                         By: /s/ David Rosenberg
15                                                          Jonathan L. Brophy
                                                            David Rosenberg
16                                                          Attorneys for Defendants
                                                            IRON MOUNTAIN, INC. and
17                                                          WILLIAM MEANEY
18    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19
20    DATED: March 5, 2021
21
22            / s / Sagar
      Honorable Alka Sagar
23    United States Magistrate Judge
24
25
26
27
28
                                                    13
                                    STIPULATED PROTECTIVE ORDER
      66138767v.1
     Case 2:20-cv-05932-AB-AS Document 41 Filed 03/05/21 Page 14 of 14 Page ID #:550



 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3             I, ______________________________ [print or type full name], of
 4    ___________________ [print or type full address], declare under penalty of perjury that I
 5    have read in its entirety and understand the Stipulated Protective Order that was issued by
 6    the United States District Court for the Central District of California on _________ in the
 7    case of Jeff Anthony v. Iron Mountain, Inc, et al., Case No. 2:20-cv-05932-AB-AS.
 8    I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9    Order and I understand and acknowledge that failure to so comply could expose me to
10    sanctions and punishment in the nature of contempt. I solemnly promise that I will not
11    disclose in any manner any information or item that is subject to this Stipulated
12    Protective Order to any person or entity except in strict compliance with the provisions of
13    this Order.
14             I further agree to submit to the jurisdiction of the United States District Court for
15    the Central District of California for the purpose of enforcing the terms of this Stipulated
16    Protective Order, even if such enforcement proceedings occur after termination of this
17    action. I hereby appoint ______________________________ [print or type full name] of
18    ______________________________ [print or type full address and telephone number] as
19    my California agent for service of process in connection with this action or any
20    proceedings related to enforcement of this Stipulated Protective Order.
21    Date:
22
23    City and State where sworn and signed:
24
25    Printed name:
26
27    Signature:
28
                                                    A-1
                                    STIPULATED PROTECTIVE ORDER
      66138767v.1
